IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BLUE RIBBON PACKAGING CORP D/B/A     : No. 104 MAL 2019
WEST READING STRAPPING, KEVIN        :
LENEGHAN, STEPHEN LENEGHAN AND       :
DAVID LENEGHAN,                      : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
                   Petitioners       :
                                     :
                                     :
             v.                      :
                                     :
                                     :
KEVIN HUGHES, NARROW HOLDINGS,       :
LLC, LONGVIEW CONSTRUCTION, LLC,     :
GEORGEADIS SETLEY RAUCH AND          :
PLANK AND NICOLE PLANK,              :
                                     :
                   Respondents       :

BLUE RIBBON PACKAGING CORP D/B/A     : No. 105 MAL 2019
WEST READING STRAPPING, KEVIN        :
LENEGHAN, STEPHEN LENEGHAN AND       :
DAVID LENEGHAN,                      : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
                   Petitioners       :
                                     :
                                     :
             v.                      :
                                     :
                                     :
KEVIN HUGHES, NARROW HOLDINGS,       :
LLC, LONGVIEW CONSTRUCTION, LLC,     :
GEORGEADIS SETLEY RAUCH AND          :
PLANK AND NICOLE PLANK,              :
                                     :
                   Respondents       :


                                 ORDER



PER CURIAM
     AND NOW, this 30th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.




                     [104 MAL 2019 and 105 MAL 2019] - 2